DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 7,717,012).
Kim et al disclose an accelerator device having an organ structure comprising: a pad (20) configured to be pressed by a driver (see Fig 4); a case (10) configured to be attached to a vehicle body (col. 2 lines 24-42); an inside movable mechanism (50) housed in the case (10); and an arm (60) that passes through an opening (11b) formed in an outer wall (unnumbered top wall having 11b, see Fig 4) of the case (10) and connects the pad (20) to the inside movable mechanism (50), wherein the arm (60) includes a side surface (unnumbered side surface facing top wall having 11b, see Fig 4) without a recess at a position facing an inner wall surface of the opening (11b), and a cavity (unnumbered cavity in 60, see Fig 3) is formed inside the arm (60) not to reach the side surface facing the inner wall surface of the opening (11b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsubo et al (US 2010/0071500) in view of Kadoi (US 2019/0160943).
Ohtsubo et al an accelerator device having an organ structure comprising: a pad (10) configured to be pressed by a driver (see Fig 2); a case (24) configured to be attached to a vehicle body (see Fig 2); an inside movable mechanism (32, 33, 35) housed in the case (24); and an arm (19) that passes through an opening (30) formed in an outer wall (25) of the case (24) and connects the pad (10) to the inside movable mechanism (32, 33, 35), an entire circumference of the opening (30) is surrounded by a protrusion (unnumbered protrusion around 30, see Fig 3) protruding toward the pad (10), and the protrusion (unnumbered protrusion around 30, see Fig 3) includes an upper surface (see Fig 3).
Ohtsubo et al do not disclose the arm having a rectangle shape in a cross section, and the upper surface has an inclination portion that slopes down rightward or leftward, when viewed from the pad.
Kadoi teaches the use of an arm (61) having a rectangle shape in a cross section (see Fig 1), and a protrusion (80) having an upper surface having an inclination portion that slopes down rightward or leftward, when viewed from the pad (see Fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ohtsubo et al to include an arm having a rectangle shape in a cross section and a protrusion having an upper surface having an inclination portion that slopes down rightward or leftward as taught by Kadoi in order to prevent a foreign substance from entering the housing.
Allowable Subject Matter
Claims 2-5 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656